: It is for me a great honor and privilege to address this Assembly in my capacity both as current Chairman of the Organization of African Unity [OA U] and as head of State of the Somali Democratic Republic. It is a happy coincidence for me also to see this historic session of the General Assembly presided over by a great statesman and an outstanding son of Africa, Abdelaziz Bouteflika.
65.	I take this opportunity to extend to you, Mr. President, our warm congratulations on your accession to the important office of President of the twenty-ninth session of the General Assembly. Our satisfaction at your election to this high office arises first of all from the confidence we have in you because of the qualities of statesmanship you have so brilliantly demonstrated in the course of your long and distinguished career in international politics. It stems also from the close political and cultural ties that bind our two sister countries, both of which are members of OAU, the Arab League and the group of non-aligned States.
66.	My sincere congratulations go also to Mr. Leopoldo Benites, whose illustrious and wise chairmanship guided us all so ably in the United Nations during the momentous period of the twenty-eighth session and the sixth special session of the General Assembly held in April 1974.
67.	It is always a pleasant task to welcome newly independent countries to membership of the United Nations, and we are happy to extend our congratulations to Bangladesh, Grenada and Guinea-Bissau on their admission to membership of the Organization. In acquiring these new Members the United Nations has been brought closer to its goal of universality, and it will undoubtedly be strengthened by the additional contributions that will be made to its work for peace, justice and progress.
68.	The ideals which brought OAU into being and which have sustained its vigorous life and growth are those cherished ideals which inspired the Charter of the United Nations. Faithful to those lofty principles, OAU seeks to complement rather than supplant the efforts of, the United Nations to produce an atmosphere of justice, freedom and progress for all mankind. The close co-operation between the two bodies should be intensified even more in the coming years to solve the vexing problems of our times and especially those which concern the twin scourges of racial and colonial domination and economic underdevelopment.
69.	With OAU, as with the United Nations, achievements sometimes fall short of goals. But in working to promote peace and progress on the African continent through political, economic and social cooperation on the basis of African solidarity, and in using non-alignment as the governing principle of its external relations, OAU contributes to the consolidation of international peace and security and the development of co-operation among States.
70.	The evil forces of colonialism and racism still remain the most pressing problems facing both OAU and the United Nations. The struggle against colonialism and racial discrimination in southern Africa and elsewhere has long presented a challenge to all men of good will. The major initiatives taken by the African Members of the United Nations in keeping these issues before the conscience of the world have been an important factor in establishing their prominence in international affairs. But the campaign against colonialism and racial discrimination is a world responsibility, not just an African responsibility, for the evils which the campaign seeks to eliminate run counter to the basic principles of the Charter and the Universal Declaration of Human Rights.
71.	The dramatic developments in the situation in southern Africa brought about by the change of Government in Portugal should elicit the support and sympathy of the world community. These developments have opened the way for extensive progress to be made towards the fulfillment of the long-standing goals of the world Organization in its pursuit of peace, justice and freedom.
72.	The leaders of the new Portuguese regime are to be congratulated on realizing the futility of a colonial war. In recognizing the sovereignty of Guinea-Bissau and promising full and orderly independence for Mozambique in June 1975, and in declaring its commitment soon to grant independence to Angola, Sao Tome and Principe and the Cape Verde Islands, the Portuguese Government has shown political vision and wisdom. It is a matter of great pride for Africa and for the United Nations, which has done much to further the cause of freedom and justice that Guinea-Bissau is amongst us today as a sovereign State. In reality, Portugal has not given away anything it had not already lost, but that does not lessen its credit for averting further bloodshed.
73.	While Africa will reciprocate the good will of the new regime in Portugal by ending decades of diplomatic isolation and centuries of African resentment towards that country, yet we are watching anxiously and with the utmost vigilance the pace of progress towards independence for all the Portuguese colonies in Africa. Thus, our degree of appreciation for Portugal will depend on how far it fulfills its solemn obligations and undertakings in implementing its policy of independence for the remaining African Territories under its control, namely, Angola, the Cape Verde Islands, Sao Tome and Principe. The Assembly is aware of the fact that there are reactionary forces that may try to obstruct and sabotage the progress of emancipation for the African peoples concerned.
74.	In addition, during the crucial period following their independence, the new African States emerging from colonial rule will require material, technical and even military assistance to consolidate their hard-won independence and to promote their economic development and national reconstruction. The United Nations with its special committees on decolonization, apartheid and Namibia should, in co-operation with OAU, prepare a comprehensive plan which will take into account all foreseeable requirements and eventualities. We feel strongly that only thus can we safeguard the newly emerging independent African States and provide them with an opportunity to consolidate their independence and national development.
75.	Having given that solemn warning against undue complacency which might tempt hostile forces to reverse the policy of mutual understanding and co-operation now unfolding in Afro-Portuguese relations, I should like to state for the record, on behalf of OAU, that Africa is ready to extend friendship and co-opera-tion to Portugal and its people. They should have no fear for the safety of their people, property and interests in liberated Africa. It is not in the nature of the Africans to be vindictive. Africa has amply demonstrated to the world that its former colonialists can live in peace and prosperity as long as they are willing to abide by the laws of the country in which they reside. The Portuguese are no exception, and we are confident that they will have greater peace in liberated Africa than they had in Africa under Portuguese colonial domination. We Africans have suffered for centuries from discrimination on grounds of racialism and so we are ever on guard against inverse racialism.
76.	The current events in Africa have demonstrated beyond doubt the effectiveness of the armed struggle waged by African liberation movements against colonial and racist domination. When the colonialists and racists rejected our pleas and peaceful gestures, as put forth in the Lusaka Manifesto, Africa realized that armed struggle was the only avenue open to subjected African peoples to liberate themselves from colonial bondage and racist domination. It was in this spirit that the Assembly of Heads of State and Government of the OAU held at Rabat in 1972 endorsed the historic Mogadiscio Declaration.
77.	The present developments in Africa have illustrated also the importance and effectiveness of the United Nations campaign against colonialism and racial discrimination. That campaign elicited from the world community a great deal of moral and material support for the liberation movements, which were given the means and the courage to continue their struggle in the knowledge that they did not stand alone. In this connexion, we would like to express our profound thanks and deep appreciation to the socialist and Scandinavian countries and the countries of the third world for their constructive attitude and support to the cause of African liberation.
78.	The Organization of African Unity can take particular pride in the part its members played in working for United Nations recognition of the legitimacy of the liberation struggle and in making the organization a source of and channel for aid.
79.	It is to be hoped that those lessons are now understood by those who have tended to underrate the effectiveness of the liberation movements, to discredit the international campaign and to question the value of the allegedly unenforceable resolutions of the United Nations. Those lessons should be taken to heart, particularly by the racist minority regimes which continue to operate in the remaining pockets of colonial and racist domination and which are even now attempting to undermine the progress attained in the decolonization process.
80.	The momentum of these times must be used to press home a campaign that will complete the process of decolonization and to end the dehumanizing policies of apartheid. The United Nations must continue to expose South Africa's main trading partners, to condemn the violators of sanctions against Southern Rhodesia, and to identify those Governments and corporations whose activities in Namibia are in direct contravention of the findings of the International Court of Justice and the provisions of relevant resolutions of the United Nations.
81.	There is no question about the extent and urgency of the task that still remains to be completed in southern Africa. In the case of Zimbabwe, the genuine political representatives of the people are either in prison, in exile or muzzled by the tyrannical regime which is steadily increasing the pace of its application of apartheid policies and yet successive British Governments, whatever their political coloring, have not recognized their political, legal and moral obligation to use all means, including the threat or use of force, to end the tragedy that is unfolding in Southern Rhodesia.
82.	The grave escalation of repressive measures against the people of Namibia must be of particular concern to the United Nations because of its special responsibility for that Territory. Here is another area where there must be an intensification of aid to the liberation movements which represent the oppressed people of Namibia, and a universal campaign should be launched to inform international public opinion on this question. In this regard, attention must be directed to those financial and other interests which recognize and support South Africa's illegal administration over the Territory in order to exploit the Territory's natural resources.
83.	We feel that the time has come for more drastic and concrete action to be taken by this world body against the racist regimes of Pretoria and Salisbury. The presence of the South African regime in the Organization is unjustified, and indeed a liability to this world body. It is gratifying to learn that the Credentials Committee at the present session has taken a historic decision in rejecting the credentials of this regime. That decision reflects the state of high political maturity reached by the Members of the Organization, and we trust that the Security Council will accept it as reflecting the general consensus of this Assembly. I therefore appeal to the Member States to support the call for the expulsion of the racist regime of South Africa. This is the only meaningful step which can be taken in view of the chronic refusal on the part of the South African regime to comply with the rulings of the United Nations. This step should be followed up by economic sanctions and by the tightening up of the arms embargo.
84.	We call especially upon the Western Powers to use their decisive influence to induce the racist regimes of Salisbury and Pretoria to accept the implementation of the just resolutions of the United Nations. We feel sure that without the material and economic assistance of those Western Powers the racist regimes of southern Africa would soon be brought to reason.
85.	I take the opportunity to mention other countries that are also being denied their right to freedom and self-determination, namely, Spanish Sahara, Seychelles and French Somaliland. These Territories are retained by the big colonial Powers primarily because of their economic, commercial and strategic value. Both OAU and the United Nations have long pressed for the complete and unconditional independence of those Territories. It is the earnest hope of OAU that the Assembly at its present session will intensify its pressure so as to attain self-determination for these peoples.
86.	Before concluding my remarks on the African liberation struggle, let me also say a few words about those other parts of the third world suffering from imperial domination. The cause of the progressive forces in the pursuit of justice and freedom and their struggle against the evil forces of imperialism, colonialism and neo-colonialism is a reflection of con-temporary world developments. The trend of world events demonstrates that the struggle of people for independence represents an irresistible force which can never be stopped or weakened. We are observing with admiration the many successes scored by the liberation movements and progressive forces in different parts of the world in their efforts to secure their freedom and human dignity. It is incumbent upon the Organization to support a" subjected peoples in the attainment of their just cause and the fulfillment of their human aspirations.
87.	In this connexion, we call for withdrawal of all foreign troops from Korea, Viet Nam and Cambodia, and we demand that the people in these Territories be allowed to shape their own political future without any foreign intervention or external pressure. The right to self-determination and the fundamental principles of non-interference in the internal affairs of States, both enshrined in the Charter of the United Nations, should be strictly observed and given full expression in our inter-State relations.
88.	Another vital issue of immediate concern to us is the Middle East crisis. The Middle East situation is of particular importance to OAU, since it involves the Arab Republic of Egypt, a founding member of that Organization. The OAU has spared no efforts to reason with the Israeli authorities in the hope that they would change their callous negative attitude and comply with the relevant United Nations resolutions calling upon Israel to evacuate the Arab lands it is illegally occupying and to restore the inalienable rights of the people of Palestine. But Israel chose to turn a deaf ear to our appeals, and consequently almost all the OAU Member States have severed diplomatic relations with Israel. With the blessing of some Powers, that country continues to persist with impunity in its defiance of universal public opinion and international morality.
89.	The disengagement of Arab and Israeli forces on the Egyptian and Syrian fronts is no cause for complacency. The situation in the Middle East will continue to be dangerously explosive so long as Israel remains in illegal occupation of Arab territory and so long as the rights of the Palestinian people are ignored and so long as Jerusalem remains in Israeli hands.
90.	The illegality of Israel's occupation of Arab territory is compounded by its active promotion of permanent Israeli settlements on the Golan Heights, the West Bank of the Jordan, in the Gaza Strip and the Sinai peninsula. In a policy of open expansionism, more settlements of Israelis have been established on occupied Arab territory since 1967 than in Israel itself. Israel has also made no secret of its intention to annex Jerusalem and to alter the demographic and Arab character of the City.
91.	But that is not the end of these tragic developments. Israel continues to commit acts of aggression against the neighboring independent Arab States. The frequent military incursions into Lebanese territory, in violation of that country's sovereignty and territorial integrity, and the indiscriminate bombing of Lebanon's civilian population illustrate how far the Israelis are prepared to go beyond the rule of international law and beyond the norms of civilized behavior between States.
92.	By acknowledging the Palestinian issue as a separate item on the agenda of this session, we are putting the Middle East conflict in its true perspective, and this reflects the mature development of the world body in coming to grips with the heart of the matter. The suffering and injustice inflicted on the people of Palestine for more than a quarter of a century is a tale of woe that defies any description. If there could ever be a crime against humanity in the same league as nazism and apartheid, it is this. What is even more tragic and depressing is that the principal perpetrators of this serious crime happen to be the very people who were themselves the victims of nazism.
93.	The Organization of African Unity recognized long ago that the issue of the Palestinian people is a matter meriting special emphasis, and that is why the Palestine Liberation Organization was given observer status in that Organization.
94.	Confronted by this problem, with all its implications for the countries of the area, we can no longer afford to bury our heads in the sand like ostriches. We should recognize the inevitability, indeed the desirability, of a Palestinian State; and once that is accepted in principle by all concerned, including the world Organization, then and only then can we hope to be on the threshold of peace in the area.
95.	The solidarity of African States in support of the Arab cause has always been, and continues to be, solely a matter of principle. It constitutes a clear testimony to the determination of member States of OAU to support peoples fighting for their land, their freedom and their dignity, to support a member of the regional organization whose territory continues under military occupation and to support a cardinal principle of international peace and security.
96.	The recent October war in the Middle East not only brought victory to the heroic Arab peoples, particularly those of Egypt and Syria, but also confirmed the bonds of friendship and solidarity between African and Arab peoples in their just struggle against imperialism, racism and zionism. The basis of Afro-Arab co-operation lies in the pursuit of common objectives by the African and Arab peoples in their commitment to achieve the total liberation of their territories and to speed up their economic development. The bonds between the two peoples have always remained firm and unshakable. Africa and the Arab world have been and are linked by similar experiences; they are committed to the same ideals and principles and are facing a common enemy in their struggle for freedom, peace and justice. There is a special relationship between OAU and the League of Arab States both of which have common aims and principles. It is important to stress here that the two organizations are complementary to the United Nations and that they are firmly committed to the furtherance of the principles of international peace and co-operation set out in the Charter of the United Nations.
97.	The tragic events in Cyprus are yet another major concern to the United Nations. It is significant that we should address ourselves here to the fundamental issues regarding the present crisis in Cyprus. In this connexion, we feel that all the parties concerned should meet under the auspices of the United Nations with a view to seeking ways and means towards an appropriate settlement. To restore peace and stability in the island, we should ensure that the Cypriot people are allowed to determine their own political future.
98.	Regarding the international climate, we are satisfied with the efforts of the Soviet Union and the United States of America to reduce tension and eliminate sources of conflict in the interest of world peace and security. We have been following with interest the major steps taken by the two big Powers to lessen the threat of cold war and to normalize relations as a contribution to peace and co-operation. We also noted with appreciation the recent dramatic events in the international situation, notably China's recovery of its rights within the United Nations, the acceptance of
East and West Germany as full Members of the United Nations, the East/West summit meetings, and the convening of the Conference on Security and Co-operation in Europe.
99.	While we welcome the progress that has been made towards East/West detente, we are also shocked by the tragic developments occurring in many parts of the world. It is significant to point out here that the accomplishment of peace within the industrialized world alone does not necessarily mean world peace.
100.	I am sure that the Assembly is fully informed about the serious developments in the Indian Ocean where strategic naval bases of the North Atlantic Treaty Organization have been established. This is a direct threat to the peace and security of Africa and particularly of those countries adjacent to the Indian Ocean. The Indian Ocean should remain as it was in the past, a zone of peace, free from any big-Power confrontations. We therefore call upon all Powers that have strategic bases in the Indian Ocean and elsewhere to dismantle those bases immediately in the interest of world peace and security.
101.	Speaking on the role and the functioning of the United Nations, it is important to emphasize the need to review the basic structures and institutions set out in the Charter. The United Nations cannot continue as a static Organization. It is imperative that we assess its current structural weaknesses and suggest remedial measures. The scope of its powers should be widened, some of its basic organs should be made more representative and, above all, it must be vested with more effective authority to satisfy the demands and aspirations of mankind. The role of the Organization in its quest for peace and progress calls for a new approach as well as firm dedication in dealing with pressing international problems. What we urgently need is a genuine world body vested with the powers and authority required for the realization of its declared aims and objectives.
102.	In this connexion, the big Powers have a major part to play. Instead of acting individually or unilaterally in their peace efforts, it would be more desirable if they supported and co-operated with the United Nations in its peace-keeping operations. This would be a major contribution to a more effective discharge of its functions by the Organization.
103.	Despite its legal and practical limitations, the United Nations has on many occasions demonstrated its capacity to deal with major international issues. As an experiment in universal co-operation among nations, its capabilities and potentialities for world peace cannot be underestimated. It is our only hope for survival in our time. I am confident, therefore, that it will continue to be a major source for peace, progress and prosperity of mankind.
104.	I should like now to say a few words on some of the major economic and social problems that are facing not only the African countries but also most of the developing countries.
105.	The important and historic resolutions adopted by the Assembly during the sixth special session on raw materials and development, convened on the initiative of President Houari Boumediene of Algeria, provided an equitable basis for future international economic co-operation. We have high hopes that those resolutions will be fully implemented.
106.	The road to social transformation is long and arduous and the constraints to real development have both internal and external dimensions. Developing countries are fully prepared to tackle their own internal problems. The situation is, however, made all the more difficult and complicated by the volatile nature of certain factors outside the control of the developing countries. These are international trade, inflation, monetary crises, the insensitivity of the world's richest countries to the problems of the poor and, above all, aggression and insecurity. The world's consciousness of these problems has been heightened and the developing countries are completely aware of the causes of their plight. This is a great achievement. Once the true diagnosis is made, the most effective remedy can be prescribed.
107.	Economic and social transformation of developing countries is the responsibility of those countries themselves. That responsibility cannot be delegated. Transfer of resources from developed countries to developing countries can only supplement domestic effort; it cannot supplant it. Only through self-reliance and complete commitment to economic and social transformation can developing countries be the masters of their destiny. It is imperative that agriculture, industry and human development be given top priority in consolidating national economies and in striving to abolish complete dependence on developed countries for markets, technology and manpower.
108.	The unfavorable economic position of the developing countries is the result of the inequitable position in which they have been placed by the capitalist international division of labor.
109.	The developing countries are raw material producers whose prices in the world market have been declining in relation to those of the more sophisticated manufactured and processed goods. Even with today's unprecedented rise in prices for all commodities, the relative increase in raw-material prices in general is far less than the rise for manufactured goods, and consequently the terms of trade of developing countries have deteriorated even further.
110.	The situation is untenable, and in the absence of an international mechanism to solve the problem, it can be redressed only through concerted action on the part of the developing countries. It is only logical that developing countries should form producers' associations and exert pressure jointly for fair returns on their real resources, so that they may achieve equality in international and economic relations among nations.
111.	In establishing a new international order, the method by which the transfer of resources is affected, and its magnitude, should be changed in conformity with the real needs of developing countries. Developed countries have both a moral obligation and a self- interest in participating in the development of developing countries. In order that such participation may be meaningful, the transfer of resources has to be adequate in volume, reliable in supply, and soft in terms and conditions. Aid must be free from military alliance and be completely united to purchases from the donor countries. It is also appropriate to ensure more transfer of resources to areas where needs are felt most acutely. I have in mind here the least developed among the developing countries, and the areas that have been hard hit by natural catastrophes, especially the Sahel, some of the east African countries, Bangladesh and Honduras.
112.	Another major problem is inflation. It is a phenomenon which has arisen entirely in developed capitalist countries and has been transmitted to the developing countries. The dominance of the multi-national companies, their struggle for markets, raw materials and investment opportunities in developing countries, and the high degree of militarism aimed at stifling national independence and social revolution in the third world, have introduced a world-wide inflationary pressure that is robbing developing countries of their real resources. The so-called oil crisis has been projected as the cause of world inflation. This is a calculated move to divide developing countries and to negate their new gains. If the fundamentals are to be tackled, it is imperative that we direct our attention more to the major capitalist exploitations, especially the enormous profits of oil companies; to the introduction of a more equitable division of labor in international trade; to a reduction of militarism abroad; and to genuine reform of the international monetary system.
113.	A major problem that confronts most African countries in their development efforts results from the constraints imposed by the smallness of their markets and by the lack of genuine common markets at sub- regional levels. As a first step towards greater integration, the water tight compartments into which African countries are placed in respect of telecommunication networks, airlines, postal services, banking, highways and sea transport have to be dismantled. We see an urgent need for quick and fruitful action in this direction.
114.	An immediate and pressing task for international action is that of dealing with the effects of the drought that hap been experienced in countries all around the world but which has been a disaster of incalculable proportions in the Sahelian countries and in Ethiopia. African States are grateful for the generous assistance that has been received from many countries and many international organizations. However, since there are strong indications that the drought has become a permanent phenomenon because of fundamental changes in world climatic conditions, it is necessary that this phenomenon continue to be studied, that regional and international machinery for dealing with its effects continue to operate, and that relief programs be established on a permanent basis.
115.	Although positive developments have taken place in Africa and in international affairs as a whole, the difficult problems which lie ahead continue to pose a serious challenge to the Organization. We still live in a world divided between rich and poor; a world where imperialism, colonialism, neo-colonialism and racism still exist in many of its parts; a world which is still under the threat of nuclear war; a world that is governed by economic systems which are unjust. I am sure that none of us has any illusions about the magnitude of these problems.
116.	In dealing with these pressing issues there is a need for closer co-operation and understanding among nations at both regional and international levels. All countries, particularly the big Powers, should have greater faith and trust in the United Nations as a peace-keeping organ, thereby increasing its strength and effectiveness. In an interdependent world there must be a global approach to the solution of international problems. The Organization of African Unity will continue to make valuable contributions to the United Nations by promoting its international role and increasing its effectiveness.
117.	Before I conclude, I will in the name of OAU and in my capacity as Soman head of State, to pay special tribute to the Secretary-General, Mr. Kurt Waldheim, for his dedication to the work of this great Organization. Since his accession to the office of Secretary-General, he has exerted determined efforts in promoting the cause of peace, justice and freedom. May I extend to him and his staff our warm congratulations.
118.	I am fully confident that the twenty-ninth session of the General Assembly will bring about adequate solutions to the pressing international problems facing us, thus fulfilling the hopes and aspirations of mankind. I wish you every success in your work and I thank you for giving me this opportunity to address you here.
